AUGUSTUS N. HAND, Circuit Judge.
Upon the conclusion, with which we are in accord, that the Warren U. S. Patent No. 942,989 anticipates claims 8 and 10 of U. S. Patent No. 1,748,952 to Gookin we can see no invention in Claims 6, 11, 15 and 17 of the latter patent. The great value in the discovery was the employment of an eyelet with a blunt end in setting invisible eyelets. When once a blunt ended eyelet was discovered, so formed as to prevent prongs from passing by the shoulder of the setting machine and beyond the surface of the uppers of shoes, a valuable result was attained, and this result was in every substantial sense achieved by the Warren eyelet. It is true that Gookin’s cylindrical eyelet with a blunt end would enable a setting machine to be used having a somewhat narrower shoulder than would have been possible with a Warren eyelet, but cylindrical eyelets are shown in the U. S. Patent No. 53,234 to Richards and U. S. Patent No. 106,938 to Hoxsie and in the U. S. Patent No. 872,237 to Hughes and such eyelets became available for use with blunt edges after blunt edges were found to be desirable. We cannot see why the slight difference between the Warren and the Gookin eyelet involved invention when an eyelet in either form was equally available to the artisan.
The method patent No. 1,748,951 seems to us also invalid. It in effect describes the use of an old machine in the same way in which that machine has long been used to set invisible eyelets and with a specific form of eyelet that Warren disclosed to the art. All that Gookin’s patents disclose is a new merit in the Warren invention.
We think the decree should be reversed and the bill dismissed.